                       $:,1-.f'$
                                 1:5?
       srArE oF NoRrH\Q4SgIlhffi -,cl                            IN THE GENERAL COURT OT JUSTICE
                                                  t Y,.i-,.,.'       SUPERIOR COUBT DIVISION
      couNrY oF IIEW, tilaN,GVHirt                                    FILENo. te-cvs" lV7'l
                                              RKS           )
                       and N2                               )
     FRANCHIStrNG, I,LC,                                    )    TEMPO RARY RESTRAINING ORDER
                                     Plaintiffs             )
                                                            )
                                                                                AND
                                     v                      )           NOTICE OF HEARING ON
                                                            )
     JACQUELINS MARIE LYLES and                             )
                                                                    PRELIM]NARY INJUNCTION
     LIFESTVTE PUBTICATIONS, LLC,                           )
                   Defendants                               )


           This cause was heard on the date sit forth below before the undersigned
 Superior Court Judge on Plaintiffs'Motion for Temporary Restraining Order
 pursuant to N.C. R,.Civ. P. Ruie 65. Hearing the matter exparte and having
 consideied Plaintiffs Verified Complaint,'Motion for Temporary Restraining Order;
 and Ruie 65(b) Notice of Applic*tion for Temporary Restraining Order, the Court
 Iinds dhat Plaintiffs Noighborhocd Networks Publishing, Inc. and NZ Franchising,
 LLC (collectively, 'r52r') have demonstrated a likelihoqd of success on the merits of
 their clairns again$t Defendante Jacqueline Marie tylee and Lifestyle Fublications,
 LLC; that the Motion'B requested relief is necessary and appropriate to prevent
 irrepardble and continuing harm to N2; aird that it appears from facts shown by the
 Verified Complaint that immediate and irreparable injury, loss or damage will
 result to NZ before Defendants can be heard in opposition..Based on the $atters af
 record, the Court makes the following Findings of Fact and Conclusions of Law and
 enters this Order restraiiring Defendants as eet forth below'
                                             FJNDINCS OF         FAqr
           i.        N2 Publishing is the publisber of a community magazine circqlatbd irl
 Atlanta, Georgia, entilled Peachtree Battle Liuing.


    A   'TRUH GOPY
CLERK OF SUPSRIOR COURI'
 ttfW HntlOvrn           COUNTY
  aY: 'ftristitut   l'   5tlc1;o1
 fienrrlv Olerk of Strnerior'Courl
         Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 1 of 8
       2.        Defendant Jacqueline Lyleg is a resident of Atlanta,.Gegrgia, and was
a ffanehisee of  Plaintiff N2 Franchising, LLC pursua$t to a franchise agreement
dated October 18, 201?, which is attasled as Exhibit A lo the Co:nplaint and whieh
sets forth the rights qnd obligatione related to the Peachtree Battle Liuing
publication (i'Franchise Agreement").
       g.        Pursuant to the Franchise Agreement, Defendant Jacqueline Lyles has
consented to the jurisdiction of state and federal courts located in New Hanover
County, North Carolina, and waivos any objection to pereonal jurisdiction or venue
in this qourti
       4.    Defendant Lifes.tyle Publications, LLC ie engaged in the community
publication busineas and publishes magazines in North Carolina, such that it is
conducting business in the State of North Carolina'
       5.        N2 is a national publisher of magazines and newsletters for
com,munities, neighborhoods; and community associations, and N2 solls print
advertising to businesses in those publications. The residential community
publication business is competitive and operates on both the local and national level
for companies iike N2.
       6.    N2 currently has approximately eight hundred (800) Area Directorsi            -.


which are the Rames given to the franchisees, that facilitate publication of NZ
publications and.sell advertising for ihose publications'
       7,        Nl   provitles its franchieees with extensive and commercially valuable
training, and reqirires franchisees to provide' inter oJio' confidentiality and
non-compete"covengnts before providing trairiing.or share information r'egarding
                                                                                 its

unique b.usiness model. These covenants alo necossary for N2 to. safely ehare
confid"ential, proprietary, and commercially valuable business information
                                                                           with itg

ftanchisees.
       L      NZ's confidpntial, proprietary, and cpm.mercially valuable business
infofuiatioh inciudes, inter alia,publication rates, costs, and priCing methodology;


                                               ,


     Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 2 of 8
advdftising targgls, rates; and pricing methodology; sales and marketing strategies;
publicatioT.r management strate gies (including editing, layout, and. supply'chain

management); strategic plans for growth into new territories; and compilation of
business infornration (all ofwhich is referred to as N2's "Confidential Information
and Trade Secretsl').
       L       N2 fi'anchisees receive extensive training on identifying the right
communitiee for an N2 Public-ation; establishing aud fpatering social communities;
and communicatiirg with iocal businesses to sell advertising. N2 also provides
franchisees with'lscripbs" for marketing N2 Publications advertising options to lpcal
businesses. N2 also provides information on heighborhoods that     it   hgs alroady

identified as targets,
       L0.    The assigned territory for Lyles as franchisee was in and around the
residential Atlantals Feachtree Battle Community, which area is more particularitl'
described i$ Attachment B to the Franchise Agreement (collectively the "Terlitory'!),
       11.   Lyles, as franchisee, used N2',s.training, know-how, and software
systems, tq offer NZ's p,ublishing services and eold advertieing fqr N2's publication,
Peo.chtree: Battle   Liuing'
       tZ.    On oy about August 31, 2018, Lyles sold her franchise to Srilliam Craig

O'Neal ("O'Neal!'), and Lyles ceased to be an.A.rea Director. N2 cogqented to the
&ansfer of fhe franchise to O'Neal. f)espite trdnsfelring her Franchise Agreerhent,
tyles remained bound by the confidentiality, non-solicitation, and noncompetition
covenants, as well as the non-eolicitation terms in the Franchise Agreement,
       13.   Notwithstanding the restr:ictions in the Ftanchise Agxeement' after'
ending her affiliation with N2, Lyles began working with Lifostyle. Lifestyle
actively competes with N2 throughout the United State"s, gonerally, and in North
Carolina and the Territory, mote specifically.
       14.    Lyles now solicits advertisements for several Lifestyle magaaines'
including Bwck1aven Lifestyle, Peri.meter Narth Lifestyle, Johns Creeh Li'festyle, and


                                           J



     Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 3 of 8
Alpharetta Lifestylc. Lyles actiorls on behalf of Lifestyle violate the noncompetition
and non-solicitation provisions of the Franchise Agreement.
        1b.   Lyies had access to NZ's Confidential Infqrma.tion and Trade Secrets,
and there is a reasonable iikelihood that NZ's Confiden|ial Information ahd Trade
Secrpts ar'e beitrg used, or will be used, in violation of the Franchise Agreepent bY
the competition by these Defendants.
        L6.   In her role ss Area Director, LyJos had access to two of NZ's
confidentiai and proprietary software systems: N2 Por'tal and PubManager' N2
por[al is the cloud.based software systern N2's Area Directors use to, among other
thiggs, manage advertiser. confact inforriation, advertiging contracts and orders,
and advertiser payment information. N2's PubManager is the cloud'based sofbware
system that Area Directors use, among other rea6ons, to upload and manage files
containing articles and customer 4dvertisements for publication in N2's magazinee.
                                                                                to
FubManager.is hosted qn N2ls servers.located in Raleigh, North Carolina. Access
both N2 Portal and.PubManagel require a unique username and pa.ssword, rvhich
Lylee had as an Area Director'
        t7.   Once Lyles transferrecl her ftanchise, the Franchise Agreement
                                                                      repeatedly
obligated.her to halt use of N2 Portal and PubManager. However, Lyies
used her unique username and her password to accoss both N2 Portal ancl
                                                                          N2
PubManager to review plient contact recordd, client payment recordg, and
                                                                             other
content, after Lyles sold her ftanchise. Lyles used N2 Portal to view, among
things, the identity of certain of N?s clients, the nature of the ads that those clients
were running, the contact information for celxsit of NZ's clients, and the
                                                                             identity of

certain N2 clients who had not yet paid N2 for the period of .Ianuary to April
                                                                               2019.

       1g. Lyles accessed.N2 Portal and PubManager to gathei iirformation about
NZ,S current clients. N? believes; and baged on the terms of the Verified Complaint,
                                                                      clients and to
the Court finds, that these actions were undertaken to target those
                                                                               Lyles
solicit their busingqs away from N2 fov the benefit of tifestyle. In addition,


                                           4



       Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 4 of 8
used FubMrifiager to seatch foi'and view content and proofe related to    multiple N2
publications circulated in Buckhead and Peachtree Battle areas sf Atlanta.
       19.    On or about March 28,   2}lg, Lyles   used her personal email address to

contact N2's Field Support team, which is responsible for providing support servicee
to N2 Area Directors, and to request a copy of'an advertisement that N2 had
designed and, created for one of iis adverti$ers, Cunningham Associates. As part of
that request, Lyles etated, "I used to work for n2 and'retired' recently," She did not,
notify or otherwise inform N2 that she; in fact, was working with Lifestyle at the
time of her request.
      .2A:    In the Comphint, N2 seeks a constructive trust or equitable lien on all
assets of Defendants generated by their,diversion and misapprop.riation of N2's
assets, funds, property, and. brlsiness opportunities.
       2L.   Unless this Court enters the Temporary Restraining Order, N? witl
cdntinqe to suffer immediate and i"repai'able injury and loss'
                              CONC-LUSIONS OF LAW
      1.     This Court has the pQwer, jurisdiction, and legal authority to grant
this Tempor'ary Restraining Order.
      Z.     Plaintiffs'Motion for Temporary Restraining Order is properly before
the Court.
      B.    Plaintiffs have satisfred the notice requirements of Rule 65(b) of t'he
North Garolina Rules of Civil Procedure, and thig Temporary Restraining Order
rqay be pntsfed without fUfther notice to Defendants clue to the immeciiate and
irreparable harm being restrained by this Temporary Restraining Order'
       4. N2 has demonstrated a likelihood of success on the rnerits of each
claim against Defendants as set forth in tho Verified Complaint.
      b,     N2 is and. rvill eontinue to suffer irreparable injury absent entry of this
Temporary Restraining Ordor.
      6.     Such injuries, and the reason they are irrepeirable, are as foilows:



                                           5




     Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 5 of 8
                a.       Absent this Order, N2 would suffer irreparable injury in the
 form of a long-term and/or perimanent inability to compete in the Territory or its
 surroundihg area as a resul.t of Defendants' unfair competition and
 mi.sappropriation of N2ls Confidential Information and Trade Secets;
                b.       Absent this Order, N2 would suffer irreparable injury in that
 Defendants, through deceit, unfair competition, and misrepresentation, would
 utilize N2'e Confidontial Information and Trade Seetets, or content gonerated by N2
 for ite cqstomers, to lure N2 cu$tomers    ti Lifestylels   publications or to otherwise

 benefit Defendants and damage N2;
                c.       Absent this Order, N2 would suffer irreparable injury    if
 Defendants were not restrained from deetroyiqg, r'emoving, transferring or altering
 any documents or tangible things, including computer files and other electronic data
 in that the loss of such infotmation and data would prejudice N2's ability to
 prosOcute this action and fUrther updermine its ability to compete;

                d.       Absent this Order, N2 would suffer irreparable injury    if
 Defendants were not restrained from causing any N2 customer to pay Defendants
 directllt; or to pay anyone acting at the ilirection of any Defendant, for advertising
 created by N2;
                e.   .   Absent this Order, N2 wouid euffer irreparable injury    if
 Defendanis were not restrained from transferring or disposing of 4ny funds, assets
 or pr6perty, whether tangible or intangfble, belonging to N2 under law or equity
 which Dafendants diverted from N2rs Peo,chtree Battle Liuing magazinos in that N2
 is entitled to the imposition of a constructive trust on such ploperty and N2 rcould
'be pr,ejudiced if Defendants were petrqitted to use such ill-gotten gains to contiRue
 to engage in unfair competition with N2.
        7   .   The coveirants .not to compete set forth in Soction 7 of the Franchise
Agr.eements are in writing, supportod by corrsideration, protect NZ's legitimate
 business intorests, and are reasonable ae to both time and territory'


                                              6



      Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 6 of 8
       8.      The btriance of the equities weighs in favor of granting injunctive relief.
       g.      Plaintiffs arc entitled to the temporary injunctive rslie{ and this
Tempogary -Restraining Order should be issued.
     Baeed on the foregoing Findingr of Fact and Conclusions of Law, IT.IS NOW,
THEREFORE, HEREBY ORDERED, ADJUDGED, AND DECRIIED that:
       1.      Jacqueline Malie tyles; and'any agents or employees of Japqueline
tyles and others porsons in activo concerf or participation therewith, are enjoined
artd re$trained from conduqting, operating, or otherwise pal'ticipating in the
bueiness of pua-lishing cornmunitlneighborhood magazines and fi:om selling or
soliciting advertisements fo.r any'such publication in the "Restribted Territory'!
despribed and identified herein. The "Restvicted Torritory" is (i) the Cornmunity of
Peachtree Battle, in the State of Georgia; Fulton Countyi and in zip code 30305; (ii)
the area located within.the fifteen (15) miie radius around the perimeter of the
Community of Poachtr:ee Battle, in the $tate of Geotgiai Fulton County, aird in zip
code,30805l and (iii) any othercomrirunity or neighborhood located within the
fifteen (15) mile radius around the perimeter of any tenitory.of any other N2 Area
Diyectsr.
       2.     Defendant$, and any agents or employees of Defendants and others
persone in activo concert or partieipation therewith, are further enjoined and
restiained from directly qr indirectly using, digclosing or copying N2's Confidential
Ilformation or Trad.e Secrets, or aseisting any other person or entity to do so.
       B.     Defenilants and all persons with notice of this Order are prohibited
from destroying; rernoving, transferr.ing or altering any documents or tangible
things, including computer files and other electronic data, which is relevant to the
subject matter: of this action;
       4.     Defendant$, and any agente or employees of Defendants and othprs
persons in active cohcert or participation therewiih, are prohibited from causing




                                            7




      Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 7 of 8
Bnli N2 customer tq pay Defotndants directly, or to pay anyone acting at the
direction of any Defendant, for advertising created by N2.
       5.     .Defendants, and any agents or employees sf Defendants and others.
persons in active concett or participation therpwith, are prohibited from
transfertitrg or disposing of any funds, aesets or property, whether tangible or
intangible, belonging to N2 under law or equity which Defendants, individually or
collectively, diverted to themselveei which would include; but not be limited to, any
funds derived frdm any advertisement taken from, or from any euslomdr contacted
baqed qn informatiorr identified     within, ihe N2 propriety $oftware, such as the N2
Portai or N2 PubManager,
      6.      Defendants, and any agents or employees of Defendairts and others
persons in aetive concert or participation therewith, are prohibited from taking any
aciions that violate, or will eau€e Defendant Jacqueline Lyles to violate, ths
noncpmpetition   a11d   rronsolicitation covenants and con{identiality obligations in the
Franchise Agreement.
      7.      The hearirig on NZ's Motion for Preliminary Injunction is scheduled for
10:00 a.m.6n May 6,2019, in courtroom 400 of the'New Hanover county
Courthouse.
      8,      The Plaintiff ie ordeled to post'a bond of $200.00, which may be
deposited to New llanover.County Clerk of Cour$ and
      g       This Order shall remain in effect until the hearing on Motion for
Preliminary Injunction, unle'ss extended before that time.
      SO ORDERED,         at l\ t3    o'clock, -.9..1n. on   April   )3   , 2A19.




                                                       Super'ior. Court             c,
                                                                                    b
                                                        K.      KoS



                                               I

     Case 7:19-cv-00089-BO Document 1-6 Filed 05/03/19 Page 8 of 8
